Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 27, 2007                                                                                        Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  132203(48)                                                                                                  Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  JUDITH KUZNAR and JOSEPH KUZNAR,
            Plaintiffs-Appellees,
                                                                    SC: 132203
  v                                                                 COA: 259501
                                                                    Wayne CC: 03-333448-NO
  RAKSHA CORPORATION, d/b/a CROWN
  PHARMACY, and VALERIE RANDALL,
           Defendants-Appellants.

  _______________________________________

         On order of the Chief Justice, the motion by plaintiffs-appellees for extension of
  the time for filing their brief on appeal is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 27, 2007                     _________________________________________
                                                                               Clerk